Case 1:19-mj-03789-CMM Document 1 Entered on FLSD Docket 11/06/2019 Page 1 of 2
                            U.S. Department of Justice

                                                        19-3789-MJ-MCALILEY
                                                        United States Attorney
                                                        Southern District of Florida


                       YR                               99 N.E. 4th Street
                                                        Sixth Floor
                                                        Major Crimes Section
             Nov 6, 2019                                Miami, Florida 33132
                                                        (305) 961-9101
                          Miami
                                                        November 4, 2019

VIA HAND DELIVERY

Melody Dyson




       Re:     Social Security Fraud Investigation

Dear Ms. Dyson:

          This letter is to inform you that the Social Security Administration Office of Inspector
General (“SSA OIG”) is conducting an investigation involving allegations of Social Security fraud
perpetrated by you. Specifically, according to information supplied to this Office by the SSA OIG,
you retained and used benefits paid to your mother after her death. Your alleged conduct implicates
serious violations of federal criminal law, Title 18, United States Code, Section 641, and, if you are
convicted, could result in the imposition of a term of imprisonment, fine, and/or restitution.

         SSA OIG has completed the initial evaluation of the evidence, and we are now prepared to
go forward with criminal charges related to the above-described conduct. If necessary, we intend
to present the matter to a grand jury for indictment.

          Although you are not obligated to make any statement to law enforcement, you may wish
to supply your version of the events in question to interviewing agents, for the purpose of cooperating
in this investigation. You may also wish to seek the assistance of an attorney before making any
such statement. If you do wish to make a statement, I suggest that you have your attorney contact
me as soon as possible in order to discuss this matter. I can be reached at (305)-961-9101.

          If you cannot afford an attorney, please call my office at (305)-961-9101. We will arrange
a time for you to appear before a Magistrate Judge, who will determine if an attorney can be assigned
to you.
Case 1:19-mj-03789-CMM Document 1 Entered on FLSD Docket 11/06/2019 Page 2 of 2



          Finally, should you decide to retain an attorney, no adverse inference will be drawn strictly
as a result of your decision to seek the advice of counsel before giving a statement. In addition,
should an attorney acting upon your behalf wish to contact me, I would be willing to engage in
limited discussion with counsel regarding your status in this investigation, as well the extent, if any,
to which you would be willing to provide information to federal investigators.


                                                                        Sincerely,




                                                                        Megan A. Carrick
